DETAILED ACTION
This office action is in response to the application filed November 23, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both “wrist portion” and “wrist area” (see paras. 0032, 0033, 0036, 0037, 0039, 0040).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following minor informalities:  Line 1 of claim 1 should be amended to end with a colon rather than a semicolon.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a tear tab disposed on each of the first outer glove and the plurality of inner gloves, wherein the tear tab is positioned adjacent the wristband.”  This limitation renders claim 1 indefinite because it is unclear whether it is reciting a single tear tab or multiple tear tabs?  For purposes of examination, this limitation will be interpreted as “a tear tab disposed on each of the first outer glove and the plurality of inner gloves, wherein each of the tear tabs is positioned adjacent the wristband.”
Claim 12 recites the limitation “each of the plurality of gloves having finger portions and a base portion and each of the inner gloves fitting within the finger portion and coterminous with the base portion of the outer glove.”  This limitation renders the claim indefinite because it seems to be reciting that the entireties of each of the inner gloves are coterminous with the base portion of the outer glove, which is not possible.  For purposes of examination, this limitation will be interpreted as reciting that the base portions of each of the inner gloves are coterminous with the base portion of the outer glove.  Appropriate correction is required.
Claim 17 recites the limitation “each of the stack of gloves having finger portions and a base portion and each of the plurality of inner gloves fitting within the finger portions and coterminous with the base portion of the outer glove.”  This limitation renders the claim indefinite because it seems to be reciting that the entireties of each of the inner gloves are coterminous with the base portion of the outer glove, which is not possible.  For purposes of examination, this limitation will be interpreted as reciting that the base portions of each of the inner gloves are coterminous with the base portion of the outer glove.  Appropriate correction is required.
Claim 17 recites the limitation “tearing the tear tab to remove the outer glove and expose one of the plurality of inner gloves.”  This limitation renders claim 17 indefinite because it seems to be reciting that the tear is torn (i.e. destructively ripped) from the outer glove in order to remove the outer glove from the plurality of inner gloves, when upon information and belief, the tear tab is merely pulled to remove the outer glove from the plurality of inner gloves, leaving the tear tab of the outer glove intact with the outer glove?  Examiner respectfully requests that Applicant clarify the functionality of the tear tab on the record and amend claim 17, if appropriate.
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-20 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0345716 Bedrosian in view of USPN 9,241,518 Patkov.
To claim 1, Bedrosian discloses a package of personal protective equipment (see Figure 1; paras. 0022-0024, 0026, 0029) comprising:
a package of disposable gloves comprised of a first outer glove (12) and a plurality of inner gloves (14,16) positioned within the outer glove (see Figure 1; para. 0022), wherein each of the first outer glove and the plurality of inner gloves is comprised of a finger portion and a base portion (see Figure 1; para. 0022); and
a tear tab (18) disposed on each of the first outer glove and the plurality of inner gloves (see Figure 1; paras. 0023, 0024, 0026).
Bedrosian does not disclose a package of personal protective equipment comprising a wristband sized and configured to fit around a wrist of a wearer, wherein each of the first outer glove and the plurality of inner gloves is removably attached to the wristband at the respective base portions, wherein the tear tab is positioned adjacent the wristband.
However, Patkov teaches a package of personal protective equipment (10g of Figures 5A-5C; col. 6, line 56 – col. 7, line 32) comprising a wristband sized and configured to fit around a wrist of a wearer (see Figures 5A-5B; col. 7, lines 2-4; the wristband comprises the portions of innermost layer 628 visible in Figures 5A-5B), wherein each of the first outer glove and the plurality of inner gloves is removably attached to the wristband at the respective base portions, wherein a tear tab (620) is positioned adjacent the wristband (see Figures 5A-5C; col. 6, line 56 – col. 7, line 32).
Bedrosian and Patkov teach analogous inventions in the field of gloves.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of personal protective equipment of Bedrosian to include a wristband as taught by Patkov because Patkov teaches that this configuration is known in the art and beneficial for wear while handling frozen materials like meat (col. 6, line 56 – col. 7, line 6).  It would further have been obvious to one of ordinary skill in the art that the material of innermost layer 628 would provide warmth and comfort for the wearer.

To claim 2, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) further teaches a package of personal protective equipment wherein each tear tab is provided with a unique number or a unique letter (para. 0026 of Bedrosian).

To claim 3, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) further teaches a package of personal protective equipment wherein the unique number or the unique letter of each tear tab is provided in an increasing and successive manner (para. 0026 of Bedrosian).

To claim 4, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) teaches a package of personal protective equipment as recited in claim 1, above.
The modified invention of Bedrosian does not expressly teach a package of personal protective equipment wherein each of the first outer glove and the plurality of inner gloves has a thickness of between 5 and 20 mils.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gloves of the modified invention of Bedrosian such that each of the first outer glove and the plurality of inner gloves has a thickness of between 5 and 20 mils as a matter of routine optimization.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable values involves only routine skill in the art (see MPEP 2144.05).

To claim 5, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) teaches a package of personal protective equipment as recited in claim 1, above.
The modified invention of Bedrosian does not expressly teach a package of personal protective equipment wherein the wristband has a thickness ranging from about 30 mils to about 350 mils.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gloves of the modified invention of Bedrosian such that each of the wristband has a thickness ranging from about 30 mils to about 350 mils as a matter of routine optimization.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable values involves only routine skill in the art (see MPEP 2144.05).

To claim 6, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) further teaches a package of personal protective equipment wherein each of the gloves is removable from the package via the tear tab (see Figure 1 of Bedrosian; paras. 0023, 0024, 0029 of Bedrosian).

To claim 7, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) further teaches a package of personal protective equipment wherein each of the base of the gloves is removed from the wristband via the tear tab (see Figure 1 of Bedrosian and Figures 5A-5B of Patkov).

To claim 8, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) teaches a package of personal protective equipment as recited in claim 1, above.
The modified invention of Bedrosian does not expressly teach a package of personal protective equipment wherein the wristband can withstand a peeling pressure of less than 1.5 N/mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gloves of the modified invention of Bedrosian such that the wristband can withstand a peeling pressure of less than 1.5 N/mm as a matter of routine optimization.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable values involves only routine skill in the art (see MPEP 2144.05).

To claim 10, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) further teaches a package of personal protective equipment wherein the package contains between 3 and 15 gloves (see Figure 1 of Bedrosian and Figures 5A-5B of Patkov).

To claim 11, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) further teaches a package of personal protective equipment wherein each of the gloves are of equal size and the base of each of the gloves is coterminous with the wristband (see Figure 1 of Bedrosian and Figures 5A-5B of Patkov).

To claim 12, Bedrosian discloses a glove stack (see Figure 1; paras. 0022-0024, 0026, 0029) comprising:
a plurality of gloves contained within a stack with the stack having an outer glove (12) and a series of inner gloves (14,16) nested within the outer glove, each of the plurality of gloves having finger portions and a base portion and each of the inner gloves fitting within the finger portion and coterminous with the base portion of the outer glove (see Figure 1; para. 0022); and
a tear tab (18) disposed on each of the gloves in the glove stack (see Figure 1; paras. 0023, 0024, 0026).
Bedrosian does not disclose a glove stack comprising a wristband portion disposed at the base of each of the gloves, the wristband portion having a thickness greater than a thickness of the stack, with the tear tab disposed along the base of each of the gloves and adjacent the wristband.
However, Patkov teaches a glove stack (10g of Figures 5A-5C; col. 6, line 56 – col. 7, line 32) comprising a wristband portion disposed at the base of each of the gloves (see Figures 5A-5B; col. 7, lines 2-4; the wristband comprises the portions of innermost layer 628 visible in Figures 5A-5B), the wristband portion having a thickness greater than a thickness of the stack (see Figure 5C), with the tear tab disposed along the base of each of the gloves and adjacent the wristband (see Figures 5A-5C; col. 6, line 56 – col. 7, line 32).
Bedrosian and Patkov teach analogous inventions in the field of gloves.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of personal protective equipment of Bedrosian to include a wristband as taught by Patkov because Patkov teaches that this configuration is known in the art and beneficial for wear while handling frozen materials like meat (col. 6, line 56 – col. 7, line 6).  It would further have been obvious to one of ordinary skill in the art that the material of innermost layer 628 would provide warmth and comfort for the wearer.

To claim 13, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) further teaches a glove stack wherein each tear tab is provided with a number or letter with the number or letter provided in an increasing or advancing or decreasing or declining manner (para. 0026 of Bedrosian).

To claim 14, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) further teaches a glove stack wherein each of the gloves in the stack has anti-microbial properties (Table in col. 3 of Patkov).

To claim 15, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) further teaches a glove stack wherein each of the gloves in the stack is made from one of latex, plastic, PET, nitrile or vinyl (Table in col. 3 of Patkov).

To claim 16, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) teaches a glove stack as recited in claim 12, above.
The modified invention of Bedrosian does not expressly teach a glove stack wherein each of the gloves has a thickness of between 5 and 20 mils.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gloves of the modified invention of Bedrosian such that each of the gloves has a thickness of between 5 and 20 mils as a matter of routine optimization.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable values involves only routine skill in the art (see MPEP 2144.05).

To claim 17, Bedrosian discloses a method of using a stack of personal protective equipment (see Figure 1; paras. 0022-0024, 0026, 0029) comprising the steps of:
providing a stack of gloves comprising an outer glove (12) and a plurality of inner gloves (14,16) nested within the outer glove (see Figure 1; para. 0022), each of the stack of gloves having finger portions and a base portion and each of the plurality of inner gloves fitting within the finger portions and coterminous with the base portion of the outer glove (see Figure 1; para. 0022), wherein the stack of gloves is further comprised of a tear tab (18) disposed on each of the gloves in the stack of gloves, wherein the tear tab is disposed along the base of each of the gloves in the stack of gloves (see Figure 1; paras. 0023, 0024, 0026); and 
inserting a hand into an innermost glove of the stack of gloves (see Figure 1; paras. 0022-0024, 0026, 0029);
grasping the tear tab on the outer glove (see Figure 1; paras. 0022-0024, 0026, 0029); and
pulling the tear tab to remove the outer glove and expose one of the plurality of inner gloves (see Figure 1; paras. 0022-0024, 0026, 0029).
Bedrosian does not disclose a method of using a stack of personal protective equipment comprising a wristband portion disposed at the base of each of the gloves in the stack of gloves, the wristband portion having a thickness that is greater than a thickness of the stack of gloves, the tear tab being adjacent the wristband portion.
However, Patkov teaches a method of using a stack of personal protective equipment (10g of Figures 5A-5C; col. 6, line 56 – col. 7, line 32) comprising a wristband portion disposed at the base of each of the gloves in the stack of gloves (see Figures 5A-5B; col. 7, lines 2-4; the wristband comprises the portions of innermost layer 628 visible in Figures 5A-5B), the wristband portion having a thickness that is greater than a thickness of the stack of gloves (see Figure 5C), the tear tab being adjacent the wristband portion (see Figures 5A-5C; col. 6, line 56 – col. 7, line 32).
Bedrosian and Patkov teach analogous inventions in the field of gloves.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of personal protective equipment of Bedrosian to include a wristband as taught by Patkov because Patkov teaches that this configuration is known in the art and beneficial for wear while handling frozen materials like meat (col. 6, line 56 – col. 7, line 6).  It would further have been obvious to one of ordinary skill in the art that the material of innermost layer 628 would provide warmth and comfort for the wearer.

To claim 18, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) teaches a method of using a stack of personal protective equipment as recited in claim 17, above.
The modified invention of Bedrosian does not expressly teach a method of using a stack of gloves wherein the step of tearing is accomplished using a force of less than 1.5 N/mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of the modified invention of Bedrosian such that the step of tearing is accomplished using a force of less than 1.5 N/mm as a matter of routine optimization.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable values involves only routine skill in the art (see MPEP 2144.05).

To claim 19, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) further teaches a method of using a stack of personal protective equipment wherein each of the gloves in the stack of gloves is comprised of one of a latex, a plastic, a PET, a nitrile or a vinyl (Table in col. 3 of Patkov).
The modified invention of Bedrosian does not expressly teach a method of using a stack of personal protective equipment wherein and each of the gloves in the stack of gloves has a thickness of between 5 and 20 mils.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of the modified invention of Bedrosian such that each of the gloves in the stack of gloves has a thickness of between 5 and 20 mils as a matter of routine optimization.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable values involves only routine skill in the art (see MPEP 2144.05).

To claim 20, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) further teaches a method of using a stack of personal protective equipment wherein each tear tab is provided with a unique number or letter (para. 0026 of Bedrosian).

Claim 9 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Bedrosian in view of Patkov (as applied to claim 1, above) in further view of US Pub No. 2012/0311767 Mizrahi.
To claim 9, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) teaches a package of personal protective equipment as recited in claim 1, above.
The modified invention of Bedrosian does not expressly teach a package of personal protective equipment wherein each of the gloves is provided with one of a logo or symbol.
However, Mizrahi teaches a package of personal protective equipment wherein each of the gloves is provided with one of a logo or symbol (see Figures 4-7; paras. 0012, 0014).
Bedrosian, Patkov, and Mizrahi teach analogous inventions in the field of gloves.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gloves of the modified invention of Bedrosian to be provided with one of a logo or symbol as taught by Mizrahi because Mizrahi teaches that this configuration is known in the art.  It would further have been obvious to one ordinary skill in the art that logos can be beneficial for sales and marketing purposes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732